 In the Matter Of SWIFT AND COMPANYandUNITED PACKINGHOUSEWORKERS OF AMERICA, C. I. 0.Case No. 18-R-1351.-Decided April 11, 1946Messrs. Arthur R. CurtisandL. A. Van Fossam,both of Chicago,Ill., for the Company.Messrs. E. R. FitzpatrickandJohn A. Jordan,both of Chicago,Ill., for the C. I. 0.Mr. Kenneth Somers,of Cedar Rapids, Iowa, andMr. H. W. West,of Marshalltown, Iowa, for the A. F. of L.Mr. Don Mahon,of Des Moines, Iowa, andMessrs. Leslie Krough,Ray Kopel,andRalph Brown,all of Marshalltown, Iowa, for theBrotherhood.Mr. Jerome J. Dick,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by United Packinghouse Workers ofAmerica, C. I. 0., herein called the C. I. 0.., alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of Swift and Company, Marshalltown, Iowa, herein calledthe Company, the National Labor Relations Board provided for anapproproate hearing upon due notice before Clarence A. Meter, TrialExaminer.The hearing was held at Marshalltown, Iowa, on Feb-ruary 21, 1946.The Company, the C. I. 0., National Brotherhoodof Packinghouse Workers, Local No. 50, C. U. A., herein called theBrotherhood, and Amalgamated Meat Cutters and Butcher Workmenof North America, Local No. 574, A. F. of L., herein called the A. F.of L., appeared and participated .1All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.At the hearing, the Brother-hood moved that the petition be dismissed.The Trial Examiner re-1The Brotherhood and the A.F. of L. filed motions to intervene which were grantedat the hearing by the Trial Examiner67 N. L. R. B., No. 36.262 SWIFT AND COMPANY263served ruling on the motion for the Board. For the reasons whichappear in Section III, below, the motion is granted.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case,the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSwift and Company is an Illinois corporation with its principaloffice and place of business in Chicago, Illinois.The Company is en-gaged in the business of meat packing and processing,operating plantsin numerous States throughout the United States. Only the Company'sMarshalltown, Iowa, packing plant is involved in this proceeding. TheCompany purchases all of its livestock for the Marshalltown plantfrom stockyards located within the State of Iowa.During the year1945, the Company shipped processed meat, exceeding $10,000,000 invalue, to points outside the State of Iowa.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Packinghouse Workers of America is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.National Brotherhood of Packinghouse Workers, Local No. 50, is alabor organization affiliated with the Confederated Unions of America,admitting to membership employees of the Company.Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local No. 574, is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.Ill.THE ALLEGED QUESTION CONCERNING REPRESENTATIONIn November 1942, the Brotherhood was certified by theBoard asthe bargaining representative for the employees here concerned, andthe Brotherhood and the Company executed a contract, retroactivelyeffective as of August 20, 1942, to continue in operation until August11, 1943, and for annual periods thereafter, "subject to reopening byeither party on written notice mailed at least thirty days prior toAugust 11 of any year."This contract was renewed automatically in1943.Before the 1944 effective date of the renewal clause, the A. F. ofL. apprised the Company of its rivalclaimto representation.Upon 264DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Company's refusalto bargain with it, the A. F. of L. filed a repre-sentationpetition with this Board 2An election was then held inaccordancewith the Board's Direction,8 the Brotherhood, the A. F. ofL., and the C. I. O. having appeared on the ballot.The Brotherhoodwon this election and was certified by the Board on October 13, 1944.On May 15,1945, the Brotherhood and the Company entered into a newagreement for a term expiring August 11, 1946.Thereafter, on July6, 1945, the C. I. O. notified the Company of its claim to represent theemployees, and on July 7, filed its petition herein.The Brotherhood raises the May 15, 1945, agreement as a bar to thisproceeding.But the C. I. O. insists that, having asserted its rivalclaim in timely fashion insofar as the 1942 contract is concerned, the1945 agreement cannot be considered to preclude a present determina-tion of representatives inasmuch as it is nothing more than a prematureextension of the earlier contract.4This Board has unanimously held that a certified union is entitledto a reasonabletime (usually 1 year) in which, undisturbed, it maybargain collectively for the employees it represents.5Thus, at thetime of the completion of the 1945 agreement, approximately 7 monthsafter its certification, the Brotherhood's status was not subject tochallenge and it was entitled to exercise its rights as a bargaining rep-resentative.Moreover, in theKimberly-Clarkcase 6 it was held thata contract of reasonable term, automatically renewed about 7 monthsafter certification, effectively barred a representation proceeding forthe period of its duration, despite the fact that a rival claim had beenasserted prior to its renewal.7Even assuming, therefore, that theC. I. O.'s claim had been made before the execution of the 1945 contractin this case, under theKimberly-Clarkdoctrine it would neverthelessbe a bar, unless it is, as the C. I. O. contends, no more than a prema-ture extension of the 1942 agreement. In these circumstances, how-ever, the principle of premature extension is not applicable.To holdotherwise would be to compel a union to adhere to an agreement madebefore its certification and prevent it from executing a new one inpursuance of such designation, as is its right.We find, consequently,that theagreementof May 15, 1945, bars the instant proceeding, andwe shall dismiss the petition."The C. I. 0. Intervened in the proceeding.8Matter of Swift and Company,58 N. L. R. B. 12.4 SeeMatter of Memphis Furniture Mfg.Co., 51 N. L. R. B.1447;MatterofWichita-Union Stockyards Company,40 N. L R. B'369.6 See Matter of Aluminum Company of America, Newark Works,57 N.L. R. B. 913;Matter ofBohnAluminum and Brass Corporation,57 N. L.R. B. 1684.6Matter of Kimberly-Clark Corporation,61 N. L.R. B. 90.°See alsoMatter of American Woolen Company,61 N. L. R. B. 1045.8Matter of Swift and Company,66 N. L.R. B. 845. SWIFT AND COMPANYORDER26&The NationalLabor Relations Board hereby orders that the petitionfor investigation and certification of representatives of employees ofSwift andCompany,Marshalltown,Iowa,filed by UnitedPacking-house Workers of America,C. I. 0., be, and it herebyis, dismissed.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.